DETAILED ACTION
This action is in reply to papers filed 12/11/2020.  Claims 1-16 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190062696A1, Published 2/28/2019.

Withdrawn Claim Objections
The objections to claim 3 is withdrawn in view of the amendments made to the claim. Additionally, the objections to claims 19 and 54 are withdrawn in view of the cancellation of said claims.

Withdrawn Claim Rejections
Applicant’s arguments with respect to the 35 U.S.C §112(b) rejection of claims 1-32 and 54-56 has been fully considered. The 112 b) rejection of claims 1-16 has been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended. The rejection of claims 17-32 and 54-56 is moot in view of the cancellation of these claims. 
Applicant’s arguments with respect to the 35 U.S.C §112(d) rejection of claims 15 and 31 have been fully considered. The 112 (d) rejection of claim 15 has been withdrawn. It is noted that the rejection has been withdrawn as claim 15 has been amended. The rejection of claims 31 is moot in view of the cancellation of the claim.
Applicant’s arguments with respect to the 35 U.S.C §103(a) rejection of claims 1-11, 16-27, 32 and 54-56 as being unpatentable over Martin et al. (PgPub US20170153236A1, Published 6/1/2017, Filed 5/8/2015) in view of Zentilin et al. (FASEB J. 2010 May; 24(5):1467-78.), Wiencierz et al. (PLoS One. 2015 Nov 30; 10(11):e0143538.) and O’Sullivan (PgPub 20160362661,  Published 12/15/2016) has been fully considered. The 103 (a) rejection of claims 1-11 and 16 has been withdrawn.  It is noted that the rejection has been withdrawn as independent claim 1 has been amended. The rejection of claims 17-27, 32 and 54-56 is moot in view of the cancellation of the claims.
Applicant’s arguments with respect to the 35 U.S.C §103(a) rejection of claims 14 and 30 as being unpatentable over Martin et al. (PgPub US20170153236A1, Published 6/1/2017, Filed 5/8/2015) in view of Zentilin et al. (FASEB J. 2010 May; 24(5):1467-78.), Wiencierz et al. (PLoS One. 2015 Nov 30; 10(11):e0143538.) and O’Sullivan (PgPub 20160362661,  Published 12/15/2016) as applied to claims 1-11 and 16 above, and further view of Keith et al. (PgPub 20170239298A1, Filed 11/25/2014) has been fully considered. The 103 (a) rejection of claim 14 has been withdrawn.  It is noted that the rejection has been withdrawn as independent claim 1 has been amended. The rejection of claim 30 is moot in view of the cancellation of the claim.
Applicant’s arguments with respect to the 35 U.S.C §103(a) rejection of claims 15 and 31 as being unpatentable over Martin et al. (PgPub US20170153236A1, Published 6/1/2017, Filed It is noted that the rejection has been withdrawn as independent claim 1 has been amended. The rejection of claim 31 is moot in view of the cancellation of the claim.

			 New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (PgPub US20170067023A1, Published 3/9/3017, Filed 4/16/2015) in view of Palecek et al. (US20150152389A1, Published 6/4/2014, Patent Application Publications Reference 1 in IDS filed 12/11/2020), Kim (KR20120124596A, Published 11/14/2012), Schmidt et al. (PgPub US20130115626A1, Published  5/9/2013) and Tosato et al. (PgPub US20100297124A1, Published 11/25/2020)

Regarding claim 1,in-part, Yashima et al. teach a myocardial progenitor cell that is specifically induced to differentiate into a cardiomyocyte, and a method for preparing the myocardial progenitor cell. Particularly, Yashima teaches a method for preparing the claim 16) (Pg. 2, para. 27), a step (b) of subjecting the stem cells to induction treatment of differentiation into cardiovascular cells, and a step (c) of separating, from the stem cells having been subjected to the induction treatment of differentiation in the step (b), a cell that is, inter alia, positive for NRP1 (CD304)  and Frizzled-4(CD344) (as in claim 3, in-part)(Pg. 5, para. 51; Pg. 15, para. 113; Abstract). With respect to step c, Yashima teaches the NRP1+ and Frizzled-4+ cells are separated, using fluorescent activated cell sorting (as in claim 14), by contacting the cells of step with an NRP1 antibody and a Frizzled-4 antibody (as in claim 2) (Pg. 14, para. 112) on day 4 to day 8 after the induction treatment of differentiation performed in the step (b), which meets the limitation of between day 5 and day 7 of culture, as set forth in claim 1 (Pg. 3, para. 32). 
 Examiner would like to note that, given the broadest reasonable interpretation, a myocardial progenitor cell reads on a ‘cardiac ventricular progenitor cell.’ This is because, upon further specification, a myocardial progenitor cell, can differentiate into a cardiomyocyte and then said cardiomyocyte can further differentiate into a cardiac ventricular cell or a cardiac atrial cell. It is further noted that the claim does not require the isolation of cardiac ventricular cells but progenitor cells of cardiac ventricular cells.
Although Yashima does not ipsis verbis teach the cells of step b are contacted with the NRP1 antibody before the Frizzled-4 antibody (as in claim 4), or that the Frizzled-4 antibody is contacted with the cells of step b prior to the NRP1 antibody (as in claim 5), or that the cells of step b are contacted with the NRP1 antibody and the Frizzled-4 antibody simultaneously (as in claim 6), per MPEP 2144 IV.C, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
However, Yashima fails to teach the method of subjecting the stem cells to induction treatment of differentiation into cardiovascular cells comprises subjecting human pluripotent stem cells to Wnt/B-catenin signaling activation on day 0 of culture, followed by inhibition of Wnt/B-catenin signaling activation on day 3 to day 5 of culture to obtain a culture of human cells containing cardiac progenitor cells (as further in claim 1).
Before the effective filing date of the claimed invention, Palecek et al. taught a method for generating a population of cardiomyocyte progenitors from pluripotent stem cells, comprising: (i) activating Wnt/β-catenin signaling in cultured induced human pluripotent stem cells to obtain a first cell population; (ii) culturing the first cell population for a period of 24 hours (day 0 to day 1) following the end of the activating step; and (iii) inhibiting Wnt/β-catenin signaling in the cultured first cell population after the culturing period in step (ii) for 2 days (added day 3 and removed day 5) to obtain a second cell population comprising cardiomyocyte progenitors (as further in claim 1) (Pg. 2, para. 10; Pg. 9, para. 93).  Continuing, Palecek teaches the further culturing the second cell population after ending the inhibition of Wnt/β-catenin signaling to obtain a cell population comprising cardiomyocytes that are MLC2v positive (as in claim 15), a marker of mature ventricular cardiomyocytes (Pg. 5, para. 47; Pg. 14, para. 117).
However, neither Yashima et al. nor Palecek et al. teach contacting the human cardiac ventricular progenitor cells with one or more agents reactive with at least one marker that is expressed on the surface of human pluripotent stem cells but is not expressed on the surf ace of human cardiac ventricular progenitor cells and separating marker-nonreactive negative cells 
Before the effective filing date of the claimed invention, Kim taught a method of removing undifferentiated pluripotent stem cells from a cell sample comprising differentiated and undifferentiated pluripotent stem cells, the method comprising contacting the cell sample with a tumor rejection antigen (TRA) -1-60 antibody and isolating the cells to which the TRA-1-60 antibody are bound, wherein the antibody is an anti-TRA-1-60 antibody (as in claim 7, claim 8, claim 9 and claim 10) (see Abstract and Kim, claim 1; Pg. 6/13, bottom paragraph).
However, none of the aforementioned references teach the agent reactive with NRP1 is an anti-NRP1 antibody (as in claim 11).
Before the effective filing date of the claimed invention, Schmidt et al. taught anti-NRP1 antibodies (as further in claim 11) and methods of using the same (Abstract). In a particular embodiment, Schmidt teaches a method of detecting the presence of NRP1 in a biological sample is provided, the method comprising contacting the biological sample with an antibody of the invention under conditions permissive for binding of the antibody to NRP1 (Pg. 1, para. 11).
However, none of the aforementioned references teach the agent reactive with NRP1 is a soluble NPR1 ligand (as in claim 12), such as VEGF-A (as in claim 13).
Before the effective filing date of the claimed invention, Tosato et al. taught a hetero-bifunctional ligand for use in binding to a target receptor (Abstract). In a particular embodiment, Tosato teaches the target receptor is NRP1 (Pg. 11-12, para. 110) and the hetero-bifunctional ligand is VEGF-A (Pg. 29, para. 237) (as in claim 12 and claim 13).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    Yamashita et al., wherein Yamashita teaches a method of differentiating pluripotent stem cells into NRP1+ cardiomyocyte progenitor cells, with the teachings of Palecek et al., who taught an efficient method for generating a population of cardiomyocyte progenitors from pluripotent stem cells, with a reasonable expectation of success. That is, one of skill in the art would have found it prima facie obvious to use the method of Palecek to derive the cell population prima facie obvious to further enrich the cardiomyocyte progenitor cell population by removing undifferentiated TRA-1-160+ pluripotent stem cells using the method taught in Kim. 
When taken with the isolation methods taught in Schmidt et al. and Tosato et al., the skilled artisan would have had a reasonable expectation of success in isolating the NRP1+ cells given these teachings.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632